Citation Nr: 9916858
Decision Date: 05/17/99	Archive Date: 06/24/99

DOCKET NO. 97-32 561               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION 

The veteran had active service from January 1968 to January 1972. 

This matter arises before the Board of Veterans' Appeals (Board)
from an October 1997 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) that denied entitlement to
service connection for PTSD.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court") for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

A review of the veteran's record reveals that the veteran's service
medical records and service personnel records are of record. The
service personnel records disclose that the veteran served in the
Communications Center for a period of time during his military
service, and from 1969 to 1970, the veteran served in the Republic
of Vietnam. An entry dated in October 22, 1969 indicates that the
veteran participated in operations against the insurgent forces in
the Republic of Vietnam. Further, the veteran's service records and
Form DD214 reveal that the veteran earned a Vietnam Campaign Medal
during his period of service.

Post-service records include a VA examination conducted in February
1994 in which the veteran recites his experiences in Vietnam,
including that he killed one Viet Cong. The veteran further
reported that at one time in December 1969, a hand grenade was
thrown in his direction and he was knocked out for a couple of
hours from the explosion. He also reported that he saw a man from
his unit get blown up,

- 2 -

and that his commander was hit by a rocket and his body was never
recovered. The veteran stated that he normally could block out
these memories, but that as he gets older, he recalls the
experiences in Vietnam more frequently. The veteran stated that he
had a particularly hard time in 1978 or 1979 and found it difficult
to go to work during that time. On examination, the examiner noted
that the veteran did not appear to be exaggerating his service
experiences or symptoms of PTSD. The examiner rendered a diagnosis
of chronic and moderately severe PTSD.

A VA social industrial survey and PTSD evaluation conducted in
March 1994 is also of record. The clinician recited the veteran's
military history, in which the veteran reported that he was
involved in heavy combat from October to December 1969. He reported
that 90 percent of his replacement unit was killed or wounded in
the first two months after landing. The veteran also recounted the
time when; t hand grenade was thrown in his direction and, as a
result, he injured his left eye. The veteran also told of an
instance when a corpsman's arms and legs were blown off and he
asked that the veteran kill him. Another traumatic episode that the
veteran spoke of during his evaluation was when the veteran's unit
overran an enemy hospital and killed everyone inside, not aware
that it was a hospital that they were attacking at the time. On
evaluation, the social worker assessed that the veteran has some
inability to connect with others in emotional ways and displays
signs of loneliness. The social worker also noted that it was
unclear whether the veteran's symptoms are connected with Vietnam
or related to PTSD.

The veteran also underwent a VA examination in July 1997 in which
the examiner noted that the veteran relayed numerous combat
experiences, including a time when a fellow soldier died in his
arms and he witnessed the death of his commanding officer by rocket
strike. The veteran reported triggers of intrusive recollections
regarding Vietnam and the inability to have effective relationships
due to such experiences. The examiner also noted that the veteran
has been treated for symptomatology related to PTSD since 1990, the
majority of the time in one-to-one consultations. The examiner
rendered a diagnosis of PTSD at Axis I.

3 -

In a letter from the Records Correspondence Section Personnel
Management Support Branch of the U.S. Marine Corps it is stated
that a search of the unit diaries of the veteran's battalion for
the specific period of time asserted by the veteran did not uncover
evidence of casualties. Also noted in this communication from the
Records Correspondence Section was that without other details
regarding the veteran's alleged stressors, no additional research
could be undertaken.

Regarding the appellant's claim of service connection for PTSD,
after review of the development of the claim in light of the
holding in Gaines v. West, 11 Vet. App. 353 (1998) that
supplemented Cohen v. Brown, 10 Vet. App. 128 (1997), it is the
opinion of the Board that the RO must complete additional
development in order to comply with the duty to assist
requirements.

The Board must observe that the veteran has presented a well-
grounded claim of service connection for PTSD. There is a diagnosis
of PTSD apparently linked to events (stressors) reported by the
veteran to have occurred in service. Cohen, 10 Vet. App. at 136-37.

The RO in November 1997 and January 1999 supplemental statements of
the case (SSOC) advised the veteran, in essence, that the record
did not contain evidence of combat-related stressors. The RO did
not appear to discuss the significance of information in the
veteran's personnel records that could be interpreted as
establishing that he engaged in combat with the enemy.

The Board observes that the veteran's personnel records have been
received. The records show listed under the record of combat
history, expeditions and awards "Participated in operations against
the Insurgent Forces in the Republic of Viet Nam" from October 21,
1969 to March 15, 1970) and his award of the Republic of Vietnam
Campaign Medal.

The evidentiary considerations to establish service connection for
adjudication on the merits are somewhat different from those in
determining well groundedness. In a claim based upon claimed combat
experiences, such as the veteran's PTSD claim,

- 4 -

there are additional criteria. The basic elements to establish
service connection for PTSD are set forth under 38 C.F.R.
3.304(f)(1998).

The current standard for adjudication of claims such as the
veteran's on the merits requires that consideration be given to the
reported participation in counterinsurgency operations in the
determination of whether the veteran engaged in combat with the
enemy, an analysis of his recollections of combat events, the
application of 38 U.S.C.A. 1154(b) adjudication benefits regarding
the need for corroboration, and a discussion of the application of
the-benefit-of-the-doubt rule. See Gaines, 11 Vet. App. at 358-60
for a detailed discussion of the significance of each element in
the merits adjudication.

On further review of the record, the Board notes that a diagnosis
of PTSD was made after VA examination in 1997, and that the
examiner apparently assessed stressors under the diagnostic
criteria then in effect. VA had adopted new diagnostic criteria for
psychiatric disorders that also included a change in PTSD
considerations regarding the definition of a stressor. The veteran
is entitled to have his claim adjudicated under these provisions or
applicable VBA ADJUDICATION PROCEDURE MANUAL, M21-1 (Manual M21-1)
provisions whichever are more favorable to him. See Cohen, 10 Vet.
App. at 139-41; Karnas v. Derwinski, 1 Vet. App. 301 (1991). The RO
should insure that the current criteria are considered and the most
advantageous to the veteran applied.

Although the service department did respond to RO requests for
stressor verification, there was no explanation of the significance
of the personnel record reference to the veteran's military
campaign participation.

In view of the recent legal precedent in Gaines as applied to the
facts of this appeal, the case is again remanded for the following
action:

1. The RO should again ask the veteran to identify all medical care
providers, VA and non-VA, inpatient and

- 5 -

outpatient, who have treated him for PTSD since service.

After securing any necessary authorization or medical releases, the
RO should obtain legible copies of the veteran's complete treatment
reports from all sources identified whose records have not
previously been secured. Regardless of the veteran's response to
the above inquiry, the RO should obtain all outstanding VA
treatment records.

2. The veteran should once again be asked to provide a
comprehensive statement containing as much detail as possible
regarding the stressors to which he alleges he was exposed in
service. The veteran should be asked to provide to the best of his
ability any additional information including, but not limited to,
instances of any combat exposure; detailed descriptions of
stressful events, including all dates, places, and identifying
information concerning any other individuals involved in the
stressful events, including their names, ranks, and units of
assignment, the veteran's unit of assignment at the time of each
incident, and any other identifying detail. The veteran is hereby
advised that this information might be needed to search for
verifying information.

3. Following the above, the RO should make a determination as to
whether the veteran engaged in combat, or whether there is credible
supporting evidence that the claimed stressor(s) actually occurred.

In reaching this determination, the RO should address any
credibility questions raised by the record. Consideration must be
given to the holding in Gaines v. West.

4. After undertaking any development deemed essential in addition
to that specified above, including forwarding the pertinent
information along with the personnel records to the Headquarters,
U.S. Marine Corps Personnel Management Support Branch (MMSB), 2008
Elliot Road, Quantico, Virginia 22134-5030, to attempt to confirm
any of the stressors claimed by the veteran, or obtaining
reexamination of the veteran to supplement the record, the RO
should review the claims file to ensure that all of the foregoing
development has been completed to the extent possible in accordance
with the holding in Stegall v. West, 11 Vet. App. 268 (1998).

5. Then, the RO should readjudicate the claim of service connection
for PTSD in accordance with the adjudication guidance in Gaines v.
West and Cohen v. Brown.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded. Thereafter, the case should be returned to the Board for
further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any final
outcome warranted. No action is required of the veteran until he is
notified by the RO.

7 - 

Mark J. Swiatek 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

